FORBEARANCE AGREEMENT

 

THIS FORBEARANCE AGREEMENT (this “Agreement”), dated effective as of February
25, 2016, is made by and between Safety Quick Lighting & Fans Corp., a Florida
corporation (the “Company”) and the undersigned holder of the Note (as
hereinafter defined) (the “Investor”, and together with the Company, the
“Parties”, and each, a “Party”).

 

RECITALS

 

WHEREAS, on November 26, 2013, the Company issued to the Investor that certain
Secured Convertible Promissory Note in the principal amount as specified therein
(the “Note”) pursuant to the terms and conditions of that certain Note
Subscription Agreement, Registration Rights Agreement and Security Purchase
Agreement, each dated November 26, 2013 (collectively, the “Offering
Documents”);

 

WHEREAS, pursuant to Section 2 of the Note, the Maturity Date of the Note is
twenty-four months from the Issuance Date, or November 26, 2015;

 

WHEREAS, under the Note, the Investor can elect to convert the balance of
principal and unpaid interest into shares of the Company’s common stock as
provided in the Note or to receive repayment in cash upon the Maturity Date,
(collectively, the “Investor’s Election”);

 

WHEREAS, pursuant to Section 8(i) of the Note, failure to make payment in full
following the Maturity Date upon the Investor’s tender of the Note will
constitute an Event of Default;

 

WHEREAS, pursuant to Section 1 of the Note, if any Event of Default has occurred
and is continuing, the interest rate under the Note will increase two percent
(2%) above the current interest rate, and will continue to increase two percent
(2%) above the then effective interest rate after every thirty (30) day period
thereafter in which the Company remains in default of its obligation to pay
principal and interest (“Penalty Interest”);

 

WHEREAS, effective November 25, 2015, by that certain Forbearance Agreement, the
Company offered to the Investor, and all similarly situated investors, an
additional three (3) months from the Maturity Date to determine whether to
convert the Note or seek repayment thereof by extending the Investor’s Election,
during which time interest under the Note continued to accrue, and the investors
agreed to forbear their rights in connection with declaring any Event of Default
under the Note, and demanding any Penalty Interest (the “Original Forbearance”),
with such forbearance period ending on February 26, 2016 (the “First Forbearance
End Date”); and

 

WHEREAS, the Company has offered to provide to the Investor an additional three
(3) months following the First Forbearance End Date to determine whether to
convert the Note or seek repayment thereof (the “Forbearance”);

 

WHEREAS, the Investor has indicated its willingness to accept the Forbearance
and thereby is willing to forbear its rights in connection with declaring any
Event of Default under the Note, and demanding any Penalty Interest, for three
(3) additional months, until May 26, 2016 (the “Forbearance Date”); and

 

WHEREAS, subject to the terms and conditions of this Agreement, the Investor has
agreed to the Forbearance set forth herein.

 

NOW, THEREFORE, in consideration of the promises herein contained and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties agree as follows:

 

AGREEMENT

 

1.Capitalized Terms. All capitalized terms used herein (including in the
introductory paragraph and recitals set forth above) not otherwise defined
herein shall have the meanings assigned to such terms in the Note.

2.Specified Default. In the absence of an exercise of the Investor’s Election,
the Company may be in default under Sections 8(i) and 8(x) of the Note for
failure to pay the outstanding amounts due under the Note (the “Specified
Default”).



 

3.Agreement to Forbear. The Investor hereby agrees to forbear from declaring
during the Forbearance Period (as defined below) the Specified Default and,
therefore, shall not be entitled to any Penalty Interest during the Forbearance
Period. The Investor shall also refrain from exercising any of its rights and
remedies in connection with an Event of Default under the Offering Documents or
at law or in equity during the Forbearance Period.

4.Continuation of Interest Under the Note. Following the Maturity Date, interest
has accrued and will continue to accrue under the Note in accordance with the
terms therein, and shall continue through the Forbearance Date or the Investor’s
Election, whichever occurs sooner (the “Forbearance Period”). The Company may,
in its sole discretion, make payments to Investor in cash of quarterly interest
accrued prior to or during the period covered by the Original Forbearance.

5.Investor’s Election. At any time prior to or during the Forbearance Period,
the Investor may elect to convert the balance of principal and unpaid interest
into shares of the Company’s common stock or to receive repayment in cash. Any
Investor Election shall be exercised in accordance with the terms and conditions
of the Note.

6.Acknowledgments, Affirmations and Representations and Warranties.

(a)The Company acknowledges, affirms, represents and warrants that as of the
date hereof, the Company is legally and validly indebted to the Investor
pursuant to the Note in the principal amount therein, plus interest and fees
accrued and accruing thereon, as determined pursuant to the terms of the Note.

(b)Other than as set forth herein, the Company acknowledges and agrees that the
Note shall continue in full force and effect and that all of its obligations
thereunder shall be valid and enforceable pursuant to its terms, and shall not
be impaired or limited by the execution or effectiveness of this Agreement.

7.Confirmation of Note; No Modification. The Parties hereby ratify and confirm
all terms and provisions of the Note and all other documents, instruments, or
agreements executed in connection therewith, and except as expressly set forth
herein, all of such terms and provisions remain in full force and effect and
have not been modified or amended in any respect. Nothing contained in this
Agreement shall be deemed or construed to amend, supplement or modify the Note
or otherwise affect the rights and obligations of any Party thereto, all of
which remain in full force and effect.

8.Miscellaneous.

(a)This Agreement is governed by, and construed in accordance with, the laws of
the State of Florida, without regard to the conflict of laws provisions of such
State.

(b)This Agreement shall inure to the benefit of and be binding upon each of the
Parties and each of their respective permitted successors and permitted assigns.

(c)The headings in this Agreement are for reference only and do not affect the
interpretation of this Agreement.

(d)This Agreement may be executed in counterparts, each of which is deemed an
original, but all of which constitutes one and the same agreement. Delivery of
an executed counterpart of this Agreement electronically or by facsimile shall
be effective as delivery of an original executed counterpart of this Agreement.

(e)This Agreement constitutes the sole and entire agreement of the Parties with
respect to the subject matter contained herein, and supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter. This Agreement may not be
modified in any manner, except by written agreement signed by all Parties
hereto.

(f)Wherever possible, each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement shall be prohibited by or invalid under such law,
such provision shall be ineffective to the extent of such prohibition or
invalidity without invalidating the remainder of such provision or the remaining
provisions of this Agreement.

[Signature Page Follows]



 

IN WITNESS WHEREOF, the Parties have executed this Forbearance Agreement as of
the date first written above.

 

    THE COMPANY:           SAFETY QUICK LIGHTING & FANS CORP.         By: /s/
John P. Campi     John P. Campi     Chief Executive Officer         Investor:  
      By:     Print Name:     Title:  



 



